Case 1:18-cv-02690-JMF Document 55 Filed 07/23/19 Page 1 of 4
FILED: NEW YORK COUNTY CLERK 07/22/2019 04:41 PM                              INDEX NO. 101616/2017
NYSCEF DOC. NO. 77Case   1:18-cv-02690-JMF Document 55 Filed 07/23/19 Page 2 of 4NYSCEF: 07/22/2019
                                                                       RECEIVED




                                               1 of 3
FILED: NEW YORK COUNTY CLERK 07/22/2019 04:41 PM                              INDEX NO. 101616/2017
NYSCEF DOC. NO. 77Case   1:18-cv-02690-JMF Document 55 Filed 07/23/19 Page 3 of 4NYSCEF: 07/22/2019
                                                                       RECEIVED




                                               2 of 3
FILED: NEW YORK COUNTY CLERK 07/22/2019 04:41 PM                              INDEX NO. 101616/2017
NYSCEF DOC. NO. 77Case   1:18-cv-02690-JMF Document 55 Filed 07/23/19 Page 4 of 4NYSCEF: 07/22/2019
                                                                       RECEIVED




                                               3 of 3
